Exhibit 10.3

 

 

Money Loan Agreement

 

This money loan agreement has been made and entered into by the Lender Fuji
Kigyo Co., Ltd. and the borrower, Link Bit Consulting Co., Ltd., as follows.

 

Article 1 (Borrowing and Lending term)

 

On December 18, 2015 the lender lent the amount JPY100, 000,000 to the borrower
by transferring it to the account specified by the borrower, and the borrower
admitted the entry.

 

Article 2 (Interest)

 

The interest rate is 12% per annum for the principal and shall be paid by every
month-end according to the lender‘s instruction.

 

Article 3 (Repayment)

 

The borrower shall pay back the principal by installment for 20 times
(5,000,000yen per month) starting from the end of July 2017 to the end of
February 2019, after completing the principal repayment in accordance with
"Agreement of the loan agreement change." dated April 13.2015.

 

Article 4 (acceleration clause)

 

If any of the following items has occurred, the borrower will lose the benefit
of time and may need to repay the principal immediately even without any
notification from the lender.

 

1. If the borrower is filed for compulsory execution or auction, commencement of
bankruptcy proceedings, civil rehabilitation proceedings, corporate
reorganization proceedings, special liquidation proceedings, by other
liabilities.

 

2. If the borrower is filed for provisional attachment, or filed for attachment,
auction, commencement of bankruptcy proceedings, civil rehabilitation
proceedings, corporate reorganization proceedings, special liquidation
proceedings, or other similar proceedings by other liabilities.

 

3. If the borrower violates any provision of this Agreement.

 

4. If the equivalent to the above items occurred that requires debt
conservation.

 

Article 5 (Jurisdiction)

 

The court that has jurisdiction over the lender’s domicile shall have exclusive
jurisdiction for the resolution of any disputes in connection with this
Agreement.

 

IN WITNESS WHEREOF, both parties hereto have executed this Agreement in
duplicate with their seals, and the lender shall retain the original and the
borrower to retain one copy.

 

 

Dec.18, 2015

 

  Lender 2-3-34, Mita, Minato-ku Tokyo, Japan     Fuji Co., Ltd.     Yumiko
Noda, Representative Director         Borrower    1-16-1 Kaigan, Minato-ku,
Tokyo, Japan     New Pier Takeshiba Southtower 21st floor     Link Bit
Consulting Co., Ltd.     Shuya Watanabe, CEO

 

